DETAILED CORRESPONDENCE
This Office action is in response to the application filed 06/27/2022, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, US 2019/0011913, in view of Silva, US 2019/0384302 hereinafter “Silva”.

As per claim 1. A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: 
for a vehicle at a first location, define a blind zone that is outside fields of view of available vehicle sensors (Chu (C): see at least para. 17—“With reference to FIG. 1, a blind spot management system shown generally at 100 is associated with a vehicle 10 in accordance with various embodiments. In general, the blind spot management system 100 determines that the vehicle cannot see enough of its surroundings (blind spots) and intelligently controls the vehicle 10 based thereon.” See para. 7, 24-27—“executed instructions”); 
determine a path that avoids the blind zone and moves the vehicle away from the first location (Silva (S): see at least para. 97 here Silva is considers avoiding a region beyond what is physically possible to see [e.g. avoiding a blind zone] to ensure that the vehicle can safely traverse the intersection along with  para. 24, 30, 50, FIGS 6-8 and the Abstract), 
the path including a straight portion having a first end at the first location, and a turning portion starting at a second end of the straight portion, wherein the straight portion is defined such that, at the second end of the straight portion, the fields of view encompass the blind zone (best illustrated in FIG. 7-8); and 
operate the vehicle along the turning portion based on obtaining sensor data from the blind zone upon reaching the end of the straight portion (S: see least para. 106-109 along with 14-16 and FIG. 7 which reads on this element). 
Chu teach a “guidance system 78 processes  sensor data along with other data to determine a path for the vehicle 10 to follow see at least paragraph 39; however, Chu is silent on avoiding the blind spot/occluded region. Yet, Silva teaches determine a path that avoids the blind zone and moves the vehicle away from the first location (see at least para. 50).Thus, the combination of Chu in view of Silva is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu in view of Silva because such combination will provide a technique for “occlusion information to the planning component 424 to determine when to control the vehicle 402 to traverse an environment.” (para. 65, Silva).

As per claim 2. The system of claim 1, wherein the instructions further include instructions to, upon detecting an object in the blind zone based on the sensor data, operate the vehicle to a stop (C: para. 55—“If, however, at 460, the defined space is not clear, it is determined whether the defined space includes an obstacle in the path of the vehicle 10 at 480. If the defined space includes an obstacle in the path of the vehicle 10 at 480, the vehicle operation mode 118 is set to the stop mode and control signals 124 are generated to control the speed and acceleration of the vehicle 10 to at or near zero at 490”).

As per claim 3. The system of claim 2, wherein the instructions further include instructions to operate the vehicle along the path based on determining that the object has moved out of the blind zone (S: see at least para. 40—“For example, when the vehicle 102 determines that the occlusion field 216 is unoccupied (and that all
occlusion fields of the occlusion grid 210 or that a threshold number of occlusion fields of the occlusion gird 210 are unoccupied), the vehicle 102 can be controlled to follow a
trajectory 224 to traverse the intersection 110.” Along with para. 103—“ At operation 626, the process can include controlling the vehicle to traverse the intersection based at least in part on a second evaluation of the occlusion grid. In an example 628, the object 618 has exited the occlusion grid 608, which is now visible and unoccupied.”).

As per claim 4. The system of claim 1, wherein the instructions further include instructions to, upon determining the blind zone is unoccupied based on the sensor data, operate the vehicle along the turning portion (S: para. 14 taken together with 16 reads on this element—“In some examples, when the occlusion fields are all visible and unoccupied, the occlusion grid can be considered clear, and the autonomous vehicle can be controlled to traverse the environment….The techniques discussed herein can be used in a number of scenarios. In a first scenario, the occlusion based planning can be used when an autonomous vehicle navigates intersections where the autonomous vehicle is executing complex maneuvers, such as unprotected left turns, free right turns, or negotiating complex intersections.”, FIG. 7).

As per claim 5. The system of claim 1, wherein the instructions further include instructions to: 
upon detecting an object outside of the blind zone based on second sensor data, predict that a future location of the object will intersect the path (S: see at least para. 18—“The autonomous vehicle can associate an occlusion grid with the object, as discussed herein. In some instances, the autonomous vehicle can also identify one or more dynamic objects, such as a pedestrian, in the environment that traversed into the occlusion region. The autonomous vehicle can monitor a track of the dynamic object prior to the object traversing into the occlusion region, and can generate one or more predicted trajectories associated with the object….Such predicted trajectories may be later confirmed by subsequent observations based on the dynamic object remaining in the occluded region or based on the dynamic object leaving the occluded region”. Taken together with para. 79—“…cameras or other image sensors, ultrasonic sensors to acoustically detect objects in the surroundings of the drive module, LIDAR sensors, radar sensors, etc. Some sensors, such as the wheel encoders can be unique to the drive module(s) 414. In some cases, the sensor system(s) on the drive module(s) 414 can overlap or supplement corresponding systems of the vehicle 402 (e.g., sensor system(s) 406” Here leaving is being interpreted that the object is outside the occluded region., FIG. 8); 
determine an egress distance the vehicle has moved along the path (S: see at least para. 93—“For example, the intersection 110 is associated with an intersection distance 506, which represents a distance between a stop line 508 of the intersection 110 and a location associated with exiting the intersection 110. In some examples, the vehicle 102 may not remain static in the intersection 110 when attempting to cross the intersection, and accordingly, the vehicle 102 may be controlled to navigate to a check line 510.”); 
then operate the vehicle (a) to a stop based on the egress distance being less than a first threshold, or (b) along the path based on the egress distance being greater than a second threshold, wherein the second threshold is greater than the first threshold (S: see at least para. 93—“In some examples, the check line 510 can represent the furthest into the intersection 110 that the vehicle 102 can navigate without interrupting the flow of traffic. That is, beyond the check line 510, the vehicle 102 may be in the way of oncoming traffic. In a case where the vehicle 102 moves to the check line 510, the intersection distance 506 can be updated to reflect the reduced distance of the intersection 110 to be traversed by the vehicle 102. In some instances, the stop line 508 and/or the check line 510 can be stored as map data or generated dynamically based on sensor data captured in an environment”).

As per claim 6. The system of claim 5, wherein the instructions further include instructions to, upon determining the egress distance is between the first and second thresholds, move the vehicle (a) to a second location based on a distance from the object to the vehicle being within a specified distance, or (b) along the path based on the distance from the object to the vehicle being outside the specified distance (S: see at least para. 135—“At operation 1112, the process can include the operation can include controlling the autonomous vehicle to stay at the first location or to traverse to a second location based at least in part on the occluded region. An example of staying at the first location is discussed in connection with FIG. 7, and an example of controlling the vehicle to traverse to a second location is discussed in connection with FIG. 6.
For example, the second location can be a check line, allowing the autonomous vehicle to navigate to the second location to view more of the occlusion grid”).

As per claim 7. The system of claim 6, wherein the instructions further include instructions to determine the second position based on an object adjacent to the blind zone (S: para 58—“In general, the planning component 424 can determine a path for the vehicle 402 to follow to traverse through an environment. For example, the planning component 424 can determine various routes and trajectories and various levels of detail. For example, the planning component 424 can determine a route to travel from a first location (e.g., a current location) to a second location ( e.g., a target location).
For the purpose of this discussion, a route can be a sequence
of waypoints for travelling between two locations.”, taken together with at least para. 106 reads on this limitation, FIG. 11).
As per claim 8. The system of claim 5, wherein the future location is defined in part by a path of the object (S: see at least para. 167—“determining a predicted trajectory for the
dynamic object within the occluded region; and controlling the autonomous vehicle based at least in part on the predicted trajectory of the dynamic object.”).

As per claim 9. The system of claim 5, wherein the object is one of a vehicle or a pedestrian (S: see at least para. 57—“In some instances, the perception component 422 can include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 422 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 402 and/or a classification of the entity as an entity type (e.g., car, pedestrian….”).

As per claim 10. The system of claim 1, wherein the instructions further include instructions to determine the straight portion of the path based further on an object adjacent to the blind zone (S: best illustrated in FIG. 8).

As per claim 11. The system of claim 1, wherein the instructions further include instructions to determine the turning portion of the path based on a width of a travel route (S: para. 40 along with 93, 96, FIG. 7).

As per claim 13. The system of claim 1, wherein the instructions further include instructions to, upon determining the path, operate the vehicle along the straight portion of the path after a predetermined time (S: see at least para. 16—“The autonomous
vehicle can continue to capture sensor data to determine the occlusion state and occupancy state of some or all occlusion fields in the occlusion region. If other vehicles are traversing the intersection, the occlusion fields will be determined to be occupied, and the autonomous vehicle may continue to wait for an appropriate time to traverse the intersection” along with 109).

As per claim 14. A method, comprising: 
for a vehicle at a first location, defining a blind zone that is outside fields of view of available vehicle sensors (C: see at least para. 17—“With reference to FIG. 1, a blind spot management system shown generally at 100 is associated with a vehicle 10 in accordance with various embodiments. In general, the blind spot management system 100 determines that the vehicle cannot see enough of its surroundings (blind spots) and intelligently controls the vehicle 10 based thereon.” para. 26); 
determining a path that avoids the blind zone and moves the vehicle away from the first location (S: see at least para. 97 here Silva is considers avoiding a region beyond what is physically possible to see [e.g. avoiding a blind zone] to ensure that the vehicle can safely traverse the intersection along with  para. 24, 30, 50, FIGS 7-8 and the Abstract); and
operating  the vehicle along the turning portion based on obtaining sensor data from the blind zone upon reaching the end of the straight portion (S: see least para. 106-109 along with 14-16 and FIG. 7 which reads on this element).
Chu teach a “guidance system 78 processes  sensor data along with other data to determine a path for the vehicle 10 to follow see at least paragraph 39; however, Chu is silent on avoiding the blind spot/occluded region. Yet, Silva teaches determine a path that avoids the blind zone and moves the vehicle away from the first location (see at least para. 50).Thus, the combination of Chu in view of Silva is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu in view of Silva because such combination will provide a technique for “occlusion information to the planning component 424 to determine when to control the vehicle 402 to traverse an environment.” (para. 65, Silva).

As per claim 15. The method of claim 14, further comprising, upon detecting an object in the blind zone based on the sensor data, operating the vehicle to a stop (C: para. 55—“If, however, at 460, the defined space is not clear, it is determined whether the defined space includes an obstacle in the path of the vehicle 10 at 480. If the defined space includes an obstacle in the path of the vehicle 10 at 480, the vehicle operation mode 118 is set to the stop mode and control signals 124 are generated to control the speed
and acceleration of the vehicle 10 to at or near zero at 490”, para. 26).

As per claim 16. The method of claim 15, further comprising operating the vehicle along the path based on determining that the object has moved out of the blind zone (S: see at least para. 40—“For example, when the vehicle 102 determines that the occlusion field 216 is unoccupied (and that all occlusion fields of the occlusion grid 210 or that a threshold number of occlusion fields of the occlusion gird 210 are unoccupied), the vehicle 102 can be controlled to follow a trajectory 224 to traverse the intersection 110.” Along with para. 103—“ At operation 626, the process can include controlling the vehicle to traverse the intersection based at least in part on a second evaluation of the occlusion grid. In an example 628, the object 618 has exited the occlusion grid 608, which is now visible and unoccupied.”).

As per claim 17. The method of claim 14, further comprising, upon determining the blind zone is unoccupied based on the sensor data, operating the vehicle along the turning portion (S: para. 14 taken together with 16 reads on this element—“In some examples, when the occlusion fields are all visible and unoccupied, the occlusion grid can be considered clear, and the autonomous vehicle can be controlled to traverse the environment….The techniques discussed herein can be used in a number of scenarios. In a first scenario, the occlusion based planning can be used when an autonomous vehicle navigates intersections where the autonomous vehicle is executing complex maneuvers, such as unprotected left turns, free right turns, or negotiating complex intersections.”, FIG. 7).

As per claim 18. The method of claim 14, further comprising: 
upon detecting an object outside of the blind zone based on second sensor data, predicting that a future location of the object will intersect the path (S: see at least para. 18—“The autonomous vehicle can associate an occlusion grid with the object, as discussed herein. In some instances, the autonomous vehicle can also identify one or more dynamic objects, such as a pedestrian, in the environment that traversed into the occlusion region. The autonomous vehicle can monitor a track of the dynamic object prior to the object traversing into the occlusion region, and can generate one or more predicted trajectories associated with the object….Such predicted trajectories may be later confirmed by subsequent observations based on the dynamic object remaining in the occluded region or based on the dynamic object leaving the occluded region”. Taken together with para. 79—“…cameras or other image sensors, ultrasonic sensors to acoustically detect objects in the surroundings of the drive module, LIDAR sensors, radar sensors, etc. Some sensors, such as the wheel encoders can be unique to the drive module(s) 414. In some cases, the sensor system(s) on the drive module(s) 414 can overlap or supplement corresponding systems of the vehicle 402 (e.g., sensor system(s) 406” Here leaving is being interpreted that the object is outside the occluded region., FIG. 8); 
determining an egress distance the vehicle has moved along the path (S: see at least para. 93—“For example, the intersection 110 is associated with an intersection distance 506, which represents a distance between a stop line 508 of the intersection 110 and a location associated with exiting the intersection 110. In some examples, the vehicle 102 may not remain static in the intersection 110 when attempting to cross the intersection, and accordingly, the vehicle 102 may be controlled to navigate to a check line 510.”); 
operating the vehicle to (a) a stop based on the egress distance being less than a first threshold, or (b) along the path based on the egress distance being greater than a second threshold, wherein the second threshold is greater than the first threshold (S: see at least para. 93—“In some examples, the check line 510 can represent the furthest into the intersection 110 that the vehicle 102 can navigate without interrupting the flow of traffic. That is, beyond the check line 510, the vehicle 102 may be in the way of oncoming traffic. In a case where the vehicle 102 moves to the check line 510, the intersection distance 506 can be updated to reflect the reduced distance of the intersection 110 to be traversed by the vehicle 102. In some instances, the stop line 508 and/or the check line 510 can be stored as map data or generated dynamically based on sensor data captured in an environment”).

As per claim 19. The method of claim 18, further comprising: upon determining the egress distance is between the first and second thresholds, moving the vehicle (a) to a second location based on a distance from the object to the vehicle being -32-Atty Doc. No. 84261675(65080-3661) within a specified distance, or (b) along the path based on the distance from the object to the vehicle being outside the specified distance (S: see at least para. 135—“At operation 1112, the process can include the operation can include controlling the autonomous vehicle to stay at the first location or to traverse to a second location based at least in part on the occluded region. An example of staying at the first location is discussed in connection with FIG. 7, and an example of controlling the vehicle to traverse to a second location is discussed in connection with FIG. 6. For example, the second location can be a check line, allowing the autonomous vehicle to navigate to the second location to view more of the occlusion grid”).

As per claim 20. The method of claim 19, further comprising determining the second position based on an object adjacent to the blind zone (S: para 58—“In general, the planning component 424 can determine a path for the vehicle 402 to follow to traverse through an environment. For example, the planning component 424 can determine various routes and trajectories and various levels of detail. For example, the planning component 424 can determine a route to travel from a first location (e.g., a current location) to a second location ( e.g., a target location). For the purpose of this discussion, a route can be a sequence of waypoints for travelling between two locations.”, taken together with at least para. 106, reads on this limitation, FIG. 11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chu, US 2019/0011913, in view of Silva, US 2019/0384302 hereinafter “Silva”, and further in  view of Imai et al., US 2016/0272244 hereinafter “Imai”.

As per claim 12. The system of claim 1, wherein the instructions further include instructions to determine the turning portion of the path based on a maximum steering angle of the vehicle (Imai: see at least para. 117—“In the first embodiment, it was arranged for the vehicle control unit 5 to set TURN GAIN to 1 when the subject vehicle was moving in a straight line, and to set TURNGAIN to 1.2 when the subject vehicle was turning. However, the method for setting TURNGAIN is not limited only to this
method. For example, it would also be acceptable to arrange to set TURNGAIN to 1 if the steering angle of the subject vehicle is less than 5°, to increase TURNGAIN from 1 to 1.2 linearly if the steering angle of the subject vehicle is greater than or equal to 5° and less than 20°, and to set TURNGAIN to 1.2 if the steering angle of the subject vehicle is greater than or equal to 20°.”, along with figures 10-11).
Both Chu and Silva are silent on steering angle; however, Imai teaches to determine the turning portion of the path based on a maximum steering angle of the vehicle. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu in view of Silva in further view of Imai because such combination will provide a technique that provides guidance for progression direction, vehicle speed, steering direction, and steering amount via audio, so that the subject vehicle progresses along the target path.”

Examiner’s Note
The headers and reasons to combine are included above in the Office action for clarity of record. 

Rationale for Combination
Chu teach a “guidance system 78 processes  sensor data along with other data to determine a path for the vehicle 10 to follow see at least paragraph 39; however, Chu is silent on avoiding the blind spot/occluded region. Yet, Silva teaches determine a path that avoids the blind zone and moves the vehicle away from the first location (see at least para. 50).Thus, the combination of Chu in view of Silva is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu in view of Silva because such combination will provide a technique for “occlusion information to the planning component 424 to determine when to control the vehicle 402 to traverse an environment.” (para. 65, Silva).
	Both Chu and Silva are silent on steering angle; however, Imai teaches to determine the turning portion of the path based on a maximum steering angle of the vehicle. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu in view of Silva in further view of Imai because such combination will provide a technique that provides guidance for progression direction, vehicle speed, steering direction, and steering amount via audio, so that the subject vehicle progresses along the target path.”

Response to Amendment 
Applicant's amendment dating 06/27/2022 has altered the scope of the claims. In other words, originally claim 1 was “determine to operate the vehicle”; however, after the amendment the vehicle is positively being operated along the turning portion based on obtained sensor data . Thus, the newly amendment language has altered the scope of the claim and has necessitated a new ground of rejection.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. The argument will be addressed as they appear in the remarks. 

On page 7 of 9 to 8 of 9 Applicant alleges that  “Silva does not disclose determining a path to avoid a blind zone at all…. Silva does not teach or suggest a path to avoid a blind zone….Yet further, Silva's figures make clear that Silva does not teach or suggest to “determine a path that avoids the blind zone.” That is, Silva does not, and would have no reason to, “determine a path that avoids the blind zone”` because Silva never contemplates a path through or intersecting a blind zone.” The Examiner disagrees.
	In response, Silva teaches controlling an autonomous vehicle based on an occluded area in an environment of the vehicle (see Abstract). Here an occluded region can represent a region that cannot be seen [e.g. a blind spot] by the vehicle (see para. 30).  Navigation of the vehicle in relation of the occluded/blind zones is taught all-through the Silva reference, including the figures. In part, Applicant’s claims require determine a path that avoids the blind zone and moves the vehicle away from the first location. Here this claim element is broad enough to include an occlusion region/blind zone anywhere in relation to the claimed vehicle. Silva teaches determining occluded area in the environment of the vehicle (see para. 24). Silva discloses that “In some instances, geographic and/or topographic information about the intersection (e.g., the maximum visible distance) can be used to set a size of the occlusion grid 516 to avoid a scenario where the vehicle 102 expects a clear region beyond what is physically possible. Accordingly, a velocity and/or acceleration of the vehicle can be set to ensure that the vehicle can safely traverse such an intersection.” see para. 97. In other word, Silva is considers avoiding a region beyond what is physically possible to see [e.g. avoiding a blind zone] to ensure that the vehicle can safely traverse the intersection. 

On page 8 of 9 of the remarks Applicant alleges that “Nor does Silva appear to teach or suggest ‘the path including a straight portion having a first end at the first location, and a turning portion starting at a second end of the straight portion, wherein the straight portion is defined such that, at the second end of the straight portion, the fields of view encompass the blind zone.’” The Examiner disagrees. 
In response, Silva illustrates a vehicle turning through an intersection with straight portion and a turning portion see at least figures 7. 

On page 8 of 9 of the remarks, “Yet further, Silva fails to teach or suggest to ‘operate the vehicle along the turning portion based on obtaining sensor data from the blind zone upon reaching the end of the straight portion.’” The Examiner disagrees.
	In response, figure 7 clearly illustrates a vehicle at the end of the straight portion while turning through an intersection based on the sensor data of occlusion grid/blind zone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661

/SZE-HON KONG/Primary Examiner, Art Unit 3661